Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 05, 2016

The Court of Appeals hereby passes the following order:

A16A2199. MICHAEL BERNARD BROADNAX v. THE STATE

      On June 14, 2016, this Court granted Michael Bernard Broadnax’s application
for discretionary appeal from a trial court’s order denying his motion for an out-of-
time appeal. The order directed that the appellant file a notice of appeal within 10
days of the date of the order. See OCGA § 5-6-35 (j). Twenty-four days later, on July
8, 2016, Broadnax filed his notice of appeal. After the case was docketed, The State,
filed a motion to dismiss.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556 (373 SE2d 824) (1988).
Because Broadnax failed to file a notice of appeal within 10 days of our order
granting the discretionary application, the notice of appeal is untimely. Accordingly,
the motion to dismiss is hereby GRANTED, and this appeal is DISMISSED for lack
of jurisdiction. See OCGA § 5-6-48 (b) (1); Barnes v. Justis, 223 Ga. App. 671, 671-
672 (478 SE2d 402) (1996).

                                       Court of Appeals of the State of Georgia
                                                                            10/05/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.